Title: From John Adams to Boston Patriot, 30 July 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, July 30, 1811.
				
				The Journal proceeds—1782 Nov. 29, Friday. Met Mr. Fitzberbert, Mr. Oswald, Mr. Jay, Mr. Laurens, (for the first time) and Mr. Stratchy, at Mr. Jay’s Hotel D’Orleans; and spent the whole day in discussions about the fishery, and the Tories.—I proposed a new article concerning the fisheries. It was discussed and turned in every light and multitudes of amendments proposed on each side, and at last the article drawn as it was finally agreed to. The other English gentlemen being withdrawn, upon some occasion, I asked Mr. Oswald if he could consent to leave out the limitation of three leagues from all the shores, and the fifteen from those of Louisbourg?

He said, in his own opinion he was for it; but his instructions were such that he could not do it. I perceived by this, and by several incidents and little circumstances before which I had remarked to my colleagues, who were much of the same opinion, that Mr. Oswald had an instruction not to settle the articles of the fishery and refugees, without the concurrence of Mr. Fitzherbert and Mr. Stratchy.Upon the return of the other gentlemen, Mr. Stratchy proposed to leave out the word right of fishery, and make it Liberty. Mr. Fitzherbert said the word right was an obnoxious expression.Upon this I rose up and said, gentlemen is there, or can there be a clear right? In former treaties, that of Utrecht and that of Paris, France and England have claimed the right and used the word.—When God Almighty made the banks of Newfoundland, at three hundred leagues distance from the people of America, and at six hundred leagues distance from those of France and England, did he not give as good a right to the former as to the later. If heaven, in the creation gave a right it is ours, at least as much as yours. If occupation, use, and possession give a right, we have it as clearly as you. If war, blood, and treasure give a right ours is as good as yours.

We have been constantly fighting in Canada, Cape Briton, and Nova Scotia for the defence of this fishery, and have expended, beyond all proportion more than you. If then the right cannot be denied, why should it not be acknowledged? and put out of dispute? Why should we leave room for illiterate fishermen to wrangle and chicane?Mr. Fizherbert said, the argument is in your favour. I must confess your reasons appear to be good: but as Mr. Oswald’s instructions were such, that he did not see, how he could agree with us. And for my part I have not the honor and felicity, to be a man of that weight and authority in my country, that you gentlemen are in yours. (This was very genteely said.) I have the accidental advantage of a little favour with the present Minister: but I cannot depend upon the influence of my own opinion, to reconcile a measure to my countrymen. We can consider ourselves as little more than pens in the hands of Government at home: And Mr. Oswald’s instructions are so particular.I replied to this, the time is not so pressing upon us, but that we can wait, till a Courier goes to London, with your representations upon this subject, and others that remain between us, and I think the ministers must be convinced.Mr. Fitzherbert said, to send again to London and have all laid loose before Parliament, was so uncertain a measure!—It was going to sea again.Upon this Dr. Franklin said, that if another Messenger was to be sent to London, he ought to carry something more, respecting a compensation to the sufferers in America.

He produced a paper from his pocket, in which he had drawn up a claim. He said the first principle of the treaty was equality and reciprocity. Now they demanded of us payment of debts, and restitution or compensation to the refugees. If a draper had sold a piece of cloth to a man upon credit, and then sent a servant to take it from him by force, and after bring his action for the debt, would any court of law or equity give him his demand, without obliging him to restore the cloth? Then he stated the carrying off of goods from Boston, Philadelphia, and the Carolinas, Georgia, Virginia, &c and the burning of the towns &c and desired that this might be sent with the rest.Upon this I recounted the history of Gen. Gage’s agreement with the inhabitants of Boston, that they should remove with their effects upon condition, that they would surrender their arms. But as soon as the arms were secured, the goods were forbidden to be carried out, and were finally carried off in large quantities to Halifax.Dr. Franklin mentioned the case of Philadelphia, and the carrying off of effects there, even of his own Library.Mr. Jay mentioned several other things, andMr. Laurens added, the plunders in Carolina, of Negroes, Plate &c.

After hearing all this, Mr Fitzherbert, Mr. Oswald and Mr. Stratchy, retired for some time; and returning, Mr. Fitzherbert said, that upon consulting together, and weighing every thing as maturely as possible, Mr. Stratchy and himself had determined to advise Mr. Oswald to strike with us, according to the terms we had proposed as our ultimatum respecting the fishery and the loyalists. Accordingly we all sat down, and read over the whole treaty, and corrected it, and agreed to meet tomorrow morning, at Mr. Oswalds house, to sign and seal the treaties which the secretaries were to copy fair in the mean time.I forgot to mention that when we were upon the point of the fishery, and Mr Stratchy and Mr Fitzherbert were urging us to leave out the word right, and substitute liberty, I told them at last, in answer to their proposal, to agree upon all other articles and leave that of the fishery to be adjusted at the definitive treaty: I said I never could put my hand to any articles without satisfaction about the fisheries. That congress had, three or four years ago, when they did me the honor to give me a commission to make a treaty of commerce with Great Britain, given me a positive instruction not to make any such treaty without an article in the treaty of peace, acknowledging our right to the fishery; that I was happy that Mr Laurens was now present, who I believed was in Congress at the time, and must remember it.Mr Laurens, upon this said with great firmness, that he was in the same case, and could never give his voice for any articles without this.Mr. Jay spoke up and said, it could not be a peace. It would only be an insidious truce, without it.1782 November 30, Saturday. St. Andrew’s day. We met first at Mr. Jay’s, then at Mr. Oswalds, examined and compared the treaties. Mr. Stratchy had left out the limitation of time; the twelve months that the refugees were allowed to reside in America, in order to recover their estates, if they could. Dr Franklin said this was a surprize upon us. Mr Jay said so too—We never had consented to leave it out. And they insisted upon putting it in, which was done.Mr. Laurens said there ought to be a stipulation, that the British troops should carry off no Negroes, or other American property. We all agreed. Mr Oswald consented.Then the treaties were all signed sealed, and delivered, and we all went out to Passy to dine with Dr. Franklin.Thus far has proceeded this great affair. The unravelling of the plot has been to me the most affecting and astonishing part of the whole piece.As soon as I arrived in Paris, I waited on Mr Jay, and learned from him the rise and progress of the negotiation. Nothing that has happened since the beginning of the controversy in 1761, has ever struck me more forcibly or affected me more intimately, than the entire coincidence of principles and opinions, between him and me. In about three days I went out to Passy, and spent the evening with Dr. Franklin, and entered largely into conversation with him upon the course and present state of our foreign affairs. I told him without reserve, my opinion of the policy of this court; and of the principles, wisdom and firmness, with which Mr Jay had conducted the negotiation in his sickness and my absence. And that I was determined to support Mr Jay, to the utmost of my power in the pursuit of the same system. The Doctor heard me patiently, but said nothing.The first conference we had afterwards with Mr. Oswald, in considering one point and another, Dr. Franklin turned to Mr. Jay and said, I am of your opinion and will go on with these gentlemen in the business without consulting this court. He has accordingly met us, in most of our conferences, and has gone on with us, in entire harmony and unanimity throughout, and has been able and useful, both by his sagacity and his reputation, in the whole negotiation.I was very happy that Mr. Laurens came in, although it was the last day of the conferences. I wish he could have been sooner. His apprehension, notwithstanding his deplorable affliction, under the

recent loss of so excellent a son, is as quick, and his judgment as sound and his heart as firm as ever.—He had an opportunity of examining the whole, and judging and approving; and the article which he caused to be inserted, at the very last, that no property should be carried off; which would most probably in the multiplicity and hurry of affairs have escaped us, was worth a longer journey, if that had been all. But his name and weight were added, which is of much greater consequence.These miserable minutes, may help me to recollect; but I have not found time, amidst the hurry of business and crowd of visits, to make a detail.I should have before noted, that at our first conference about the fishery, I related the facts as well as I understood them, but knowing nothing myself, but as an hearsay witness, I found it had not the weight of occular testimony: to supply which defect I asked Dr. Franklin if Mr. Williams, of Nantes, could not give us light? He said Mr. Williams was on the road to Paris, and as soon as he arrived he would ask him. In a few days Mr. Williams called on me and said, Dr. Franklin had as I desired him, enquired of him about the fishery; but he was not able to speak particularly upon that subject; but there was at Nantes a gentleman of Marblehead, Mr. Samuel White, son in law to Mr. Hooper, who was master of the subject, and to him he would write.Mr. Jeremiah Allen, a merchant of Boston, called on me about the same time. I inquired of him. He was only able to give such an hearsay account as I could give myself; but I desired him to write to Mr. White at Nantes, which he undertook to d, and did. Mr. White answered Mr. Allen’s letter by referring him to his answer to Mr. Williams, which Mr. Williams received and delivered to Dr. Franklin, who communicated it to us; and it contained a good account.I desired Mr. Thaxter to write to Messrs. Ingraham and Bromfield, and Mr. Storer to write to Capt. Coffin at Amsterdam. They delivered me the answers. Both contained information, but Coffin’s was the most particular, and of the most importance, as he spoke as a witness. We made the best use of these letters with the English gentlemen, and they appeared to have a good deal of weight with them.From first to last, I ever insisted upon it, with the English gentlemen, that the fisheries, and the Mississippi, if America was not satisfied in those points, would be the sure and certain sources of a future war. Shewed them the indispensable necessity of both to our affairs, and that no treaty we could make, which should be unsatisfactory to our people upon those points, could be observed. That the population near the Mississippi would be so rapid, and the necessities of the people for its navigation rapid, that nothing could restrain them from going down; and if the force of arms should be necessary it would not be wanting. That the fishery entered into our distilleries, our coasting trade, our trade with the southern states, with the West India Islands, with the coast of Africa, and with every part of Europe, and especially with England, in such  a manner, that it could not be taken from us, or granted us stingily, without tearing and rending. That the other states had staples. We had none but fish; no other means of remittances to London, or paying those debts they had insisted on so seriously. That if we were fenced off at three leagues distance, we should smuggle eternally; that their men of war might have the glory of sinking now and then a fishing schooner; but this would not prevent a repetition of the crime, it would only inflame and irritate and inkindle a new war. That in seven years we should break through all restraint, and conquer from them the island of Newfoundland itself, and Nova Scotia too.Mr. Fitzherbert always smiled, and said it was very extraordinary that the British ministry and we should see it in so different a light. That they meant the restriction, in order to prevent disputes and kill the seeds of war; and we should think it so certain a source of disputes, and so strong a seed of war; but that our reasons were such, that he thought the probability of our side.I have not time to minute the conversations about the sea-cow fishery, the whale fishery, the Magdalen islands, the Labradore coast, and the coasts of Nova Scotia. It is sufficient to say, they were explained to the utmost of our knowledge, and finally conceded.I should have noted before the various deliberations between the English gentlemen and us, relative to the words “indefinite and exclusive right,” which the Comte de Vergennes and Mr Gerard had the precaution to insert in our treaty with France. I observed often to the English gentlemen, that aiming at excluding us, from fishing upon the north side of Newfoundland, it was natural for them (the French) to wish that the English would exclude us from the south side. This would be making both alike and take away an odious distinction.
French statesmen must see the tendency of our fishermen being treated kindly and hospitably like friends by the English on their side of the Island, and unkindly and inhospitably and like enemies on the French side.I added farther, that it was my opinion, neither our treaty with the French, nor any treaty or clause to the same purpose which the English could make would be punctually observed. Fishermen both from England and America would smuggle; especially the Americans in the early part of the spring, before the Europeans could arrive. This therefore must be connived at by the French, or odious measures must be recurred to by them or us to suppress it; and in either case it was easy to see what would be the effect upon the American mind. They, no doubt, therefore wished the English to put themselves upon as odious a footing, at least, as they had done.Dr. Franklin said there was great deal of weight in this observation, and the Englishmen shewed plainly enough that they felt it.I have not attempted, in these notes to do justice to the arguments of my colleagues, all of whom, were, when they attended, throughout the whole business very attentive and very able, especially Mr. Jay, to whom the French, if they know as much of his negotiations as they do of mine, would very justly give the title with which they have inconsiderately decorated me, that of Le Washington of negotiation, a very flattering compliment indeed, to which I have not a right; but seriously think it belongs to Mr. Jay.Thus ends the journal of November 30, 1782. The day of the signature of the preliminary and provisional articles of peace.There is very little in the whole of this journal from the 26th of October, the day on which I arrived at Paris to the 30th of November, when the treaty was signed, relative to what passed in the public conferences between the British and American ministers. The inquiries, the investigations, the explanations, the discussions continued from day to day, through the whole of the month of November. It would have been impossible for me to have recollected and committed to writing at night, unless the night had been longer than the day, and I could have passed thirty nights without sleep.I shall in my next, state a few facts that are not in the journal.
				
					John Adams.
				
				
			